Order entered February 23, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00456-CV

                      GAREN KEITH WYATT, Appellant

                                       V.

                   TURBO RESTAURANTS, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-00019

                                    ORDER

      Before the Court is appellee’s February 15, 2021 unopposed second motion

for an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to March 22, 2021. We caution appellee that further extension

requests will be disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE